—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Dye, J.), dated June 9, 1995, which granted the defendants’ motion pursuant to CPLR 4404 to set aside a jury verdict on the issue of damages awarding the plaintiff Christopher Draves the principal sum of $3,738,420 ($325,000 for past pain and suffering, $1,500,000 for future pain and suffering for a period of 43 years, $213,420 in past lost earnings, and future lost earnings of $1,700,000 for a period of 33 years) and awarding the plaintiff Aireen Draves the principal sum of $250,000 ($200,000 for past loss of services and $50,000 for future loss of services for a period of 43 years) and which directed a new trial on the issue of damages.
Ordered that the order is affirmed, with costs.
"It is well settled that the amount of damages to be awarded for personal injuries is primarily a question of fact for the jury” (Schare v Welsbach Elec. Corp., 138 AD2d 477). However, a new trial may be granted where the award "deviates materially from what would be reasonable compensation” (CPLR 5501 [c]). We agree with the Supreme Court that the jury’s assessment of damages was so excessive that it deviated materially from what would be reasonable compensation (see, Dopwell v City of New York, 227 AD2d 436; Hernandez v Metro Co., 299 AD2d 565; Ramos v City of New York, 169 AD2d 687). Accordingly, the trial court properly granted the defendants’ motion and directed a new trial on the issue of damages. Miller, J. P., Ritter, Pizzuto and Santucci, JJ., concur.